DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks in light of the most recently amended claim language. Upon further review, the Examiner believes the prior art of record, in particular Lee, remains pertinent with respect to said claims for several reasons.
Wirth respect to the most recent amendments now reciting the control system comprises a “single voltage inverter provided within said distributed power generation source,” the Examiner believes said limitation is met within Lee. As is shown within figures 1 and 2 of Lee, a control system for use in controlling a distributed power generation source is shown as the grid-interactive photovoltaic generation system and its respective components. While an illumination power saving system is shown, within figure 1 for example, said components are not relied on or expressed as relating to the “control system for use in controlling a distributed power generation source”. Stated another way, the control system for use in controlling a distributed power generation source is strictly viewed as a first transformer 180, a first inverter 120, integrated controller 130, and solar cell array 110, which is to supply a power to a general load via a PCC line attached to a grid as shown. As is further discussed and pointed out, Lee provides teachings indicating that the distributed power generation source is capable of performing functions including reactive power compensation as well as voltage control as is (see, for example, paragraph 0045 which discloses the first inverter of the distributed power generation source is capable of reactive power compensation based on a reactive current command from the integrated controller, as well as paragraph 0015 which discloses the controller controlling operation of the first inverter and solar cell array so as to perform power quality control so that the power factor of a grid and harmonics can meet IEEE std-1159, i.e. monitoring and subsequent control over established nominal conditions that may originate within the source of a supply or load equipment or may originate from interactions between the source and the load).
Furthermore, while it appears as though the Applicant is intending to differentiate over prior art Lee with the recitation of a “single inverter,” the Examiner would like to make note that the transitional term “comprising” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) 
In this instance, and further supported by dependent claim 40 for example, it appears as though the claims as currently presented are not meant to be non-limiting to a singular inverter within the entire system, but rather a single inverter is present within the distributed power generation source and said source is further enabled so as to perform reactive power compensation, voltage control as claimed, and power oscillation damping. While the Examiner believes prior art Lee teaches said functionalities including reactive power compensation and voltage control as claimed, the Examiner concedes that Lee fails to address performing said functionalities along with power oscillation damping as now claimed.
However, prior art Eckroad et al. which is similarly directed towards a power generation source including a voltage inverter, discloses said power generation source performing STATCOM functions, including reactive power compensation, voltage control, power oscillation damping, etc. (see, for example, paragraphs 0088-0090 which disclose operating the system so as to provide real and reactive power to the system as required, as well as accommodate operating modes such as oscillation damping on the grid). For these reasons, inter alia, the .
Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 47-48, and 50-51 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee (WO 2009/145380 A1).
Regarding Claim 47:
Lee discloses a control system for use in controlling a distributed power generation source operatively coupled to a power grid system at a point of common coupling (PCC) (Fig.’s 1-2, grid-interactive photovoltaic generation system including solar cell array 110, inverter 120, etc., grid, and their related discussion), said control system comprising: a single voltage inverter provided within said distributed power generation source and enabling said distributed power generation source (Fig.’s 1-2, grid-interactive photovoltaic generation system including solar cell array 110 and inverter 120, etc., and their related discussion) to perform a plurality (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation. See also paragraph 0015 which discloses the controller controlling operation of the first inverter and solar cell array so as to perform power quality control so that the power factor of a grid and harmonics can meet IEEE std-1159, i.e. monitoring and subsequent control over established nominal conditions that may originate within the source of a supply or load equipment or may originate from interactions between the source and the load); when said distributed power generation source is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than a maximum inverter capacity to said power grid system (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation)
Regarding Claim 48:
Lee teaches the limitations of the preceding claim 47. Lee further discloses wherein said distributed power generation source is a photovoltaic solar farm (Fig.’s 1-2, grid-interactive photovoltaic generation system shown, and its related discussion).
Regarding Claim 50:
Lee teaches the limitations of the preceding claim 47. Lee further discloses wherein said distributed power generation source is any inverter-based distributed power generation system (Fig.’s 1-2, grid-interactive photovoltaic generation system including solar cell array 110, inverter 120, etc., grid, and their related discussion).
Regarding Claim 51:
Lee teaches the limitations of the preceding claim 47. Lee further discloses wherein said distributed power generation source selectively performs at least one of said STATCOM functions when said photovoltaic solar farm is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation).
Claim Rejections - 35 USC § 103
















The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 52-56 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lee (WO 2009/145380 A1).

Regarding Claim 52:
Lee teaches the limitations of the preceding claim 47. Lee further discloses wherein at least one of said STACOM functions is performed by at least one inverter within said distributed power generation source (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation). While Lee discloses the use of an inverter to perform STATCOM functionalities, as well as a secondary inverter capable of performing voltage control with respect to an illumination load, Lee fails to explicitly teach the control system including one or more additional inverters. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include one or more additional inverters also capable of providing said STATCOM St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this instance, the inclusion, and replication of a plurality of inverters, similar to the inverter as taught and discussed within Lee, is considered to be a mere duplication of said essential part of the device.
Regarding Claim 53:
Lee teaches the limitations of the preceding claim 52. Lee further discloses wherein at least one of said STATCOM functions is performed by using an unutilized capacity of said at least one inverter (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation).
Regarding Claim 54:
Lee teaches the limitations of the preceding claim 52. Lee further discloses wherein at least one of said STATCOM functions provides at least one perform increase of said power grid system corresponding to: i) reactive power control, ii) power factor control, iii) voltage control, iv) enabling connection of additional distributed power generation sources in said power grid system, v) increasing power transmission capacity, vi) increasing system stability, vii) mitigation of sub-synchronous resonance, viii) alleviation of voltage instability, ix) limiting short circuit (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation/control).
Regarding Claim 55:
Lee teaches the limitations of the preceding claim 52. Lee further discloses wherein at least one input of said control system is derived from a characteristic of a signal passing through said power grid system (Fig.’s 1-2, and their related discussion; see, for example, paragraphs 40-46 which discuss controller functionality with respect to active power and current associated with the grid), and at least one output of said control system provides said at least one performance increase of said power grid system  (Fig.’s 1-2, and their related discussion; see, for example, paragraphs 40-51 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation, thereby increasing grid performance in a variety of ways, including a reduction in harmonics).
Regarding Claim 56:
Lee teaches the limitations of the preceding claim 52. Lee further discloses wherein at least one input of said control system is at least one of: - a PCC voltage, - a bus voltage, - a line current, - a line power flow, - a bus frequency, - rotor oscillations of at least one generator in said power grid, - inter area oscillations, or - power oscillations; and wherein said at least one input is at least one of: measured, computed, or communicated (Fig.’s 1-2, said control system receiving various inputs including, but not limited to, load current based upon a supplied grid current, grid voltage, inverter current, etc.; see, for example, paragraphs 43-52).
Claims 35-37, and 39-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (WO 2009/145380 A1) in view of Eckroad et al. (U.S. Patent Publication Number 2005/0012395).
Regarding Claim 35:
Lee discloses a control system for use in controlling a distributed power generation source operatively coupled to a power grid system at a point of common coupling (PCC) (Fig.’s 1-2, grid-interactive photovoltaic generation system including solar cell array 110, inverter 120, etc., grid, and their related discussion), said control system comprising: a single voltage inverter provided within said distributed power generation source and enabling said distributed power generation source (Fig.’s 1-2, grid-interactive photovoltaic generation system including solar cell array 110 and inverter 120, etc., and their related discussion) to perform a plurality of stat synchronous compensator (STATCOM) functions including: i) reactive power compensation, ii) voltage control to prevent a voltage at said point of common coupling from violating a voltage limit when at least one additional distributed power generation source is operatively connected to said power grid (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation. See also paragraph 0015 which discloses the controller controlling operation of the first inverter and solar cell array so as to perform power quality control so that the power factor of a grid and harmonics can meet IEEE std-1159, i.e. monitoring and subsequent control over established nominal conditions that may originate within the source of a supply or load equipment or may originate from interactions between the source and the load); when said distributed power generation source is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than a maximum inverter capacity to said power grid system (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation). While Lee discloses a control system to perform a plurality of STATCOM functions, Lee fails to explicitly teach the functions include power oscillation damping.
However, Eckroad et al. discloses a control system comprising a single voltage inverter provided within a power generation source (Fig.’s 4A-4C, power system 220 comprising VSC 240, control system 221, etc., and their related discussion; see, for example, paragraphs 0061-0067, etc.) and enabling said power generation source to perform a plurality of static synchronous compensator (STATCOM) functions including: i) reactive power compensation (see, for example, paragraphs 0061-0067, 0088-0090, etc. which disclose reactive power compensation control as required by the system), ii) voltage control to prevent a voltage at said PCC from violating a voltage limit when at least one additional power generation source is operatively connected to said power grid system (see, for example, paragraphs 0061-0067, 0088-0090, etc. which disclose providing real power to the system and maintaining voltage at an optimum level), and iii) power oscillation damping (see, for example, paragraphs 0061-0067, 0088-0090, etc. which disclose the system may be enabled to perform STATCOM functionalities such as oscillation damping). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lee to enable power oscillation damping functionalities as taught within Eckroad, so as to provide further functionalities to the system capable of improving the overall stability of the power system.
Regarding Claim 36:
Modified Lee teaches the limitations of the preceding claim 35. Modified Lee, in further view of Lee, discloses wherein said distributed power generation source is a photovoltaic solar (Fig.’s 1-2, grid-interactive photovoltaic generation system shown, and its related discussion).
Regarding Claim 37:
Modified Lee teaches the limitations of the preceding claim 35. Modified Lee, in further view of Lee, discloses wherein said distributed power generation source selectively performs at least one of said STATCOM functions when said photovoltaic solar farm is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation).
Regarding Claim 39:
Modified Lee teaches the limitations of the preceding claim 35. Modified Lee, in further view of Lee, discloses wherein said distributed power generation source is any inverter-based distributed power generation system (Fig.’s 1-2, grid-interactive photovoltaic generation system including inverter 120 as shown, and its related discussion).
Regarding Claim 40:
Modified Lee teaches the limitations of the preceding claim 35. Modified Lee, in further view of Lee, discloses wherein at least one of said STACOM functions is performed by at least one inverter within said distributed power generation source (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation). While Modified Lee discloses the use of an inverter to perform STATCOM functionalities, Modified Lee fails to explicitly teach the control system including one or more additional inverters. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include one or more additional inverters also capable of providing said STATCOM functions, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this instance, the inclusion, and replication of a plurality of inverters, similar to the inverter as taught and discussed within Modified Lee, is considered to be a mere duplication of said essential part of the device.
Regarding Claim 41:
Modified Lee teaches the limitations of the preceding claim 40. Modified Lee, in further view of Lee, discloses wherein at least one of said STATCOM functions is performed by using an unutilized capacity of said at least one inverter (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation).
Regarding Claim 42:
Modified Lee teaches the limitations of the preceding claim 40. Modified Lee, in further view of Lee, discloses wherein at least one of said STATCOM functions provides at least one perform increase of said power grid system corresponding to: i) reactive power control, ii) power factor control, iii) voltage control, iv) enabling connection of additional distributed power generation sources in said power grid system, v) increasing power transmission capacity, vi) increasing system stability, vii) mitigation of sub-synchronous resonance, viii) alleviation of voltage instability, ix) limiting short circuit currents, x) improving High Voltage Direct Current (HVDC) converter terminal performance, xi) enhancing grid integration of wind power generation systems, xii) controlling voltage flicker, xiii) load reactive power compensation, xiv) load balancing, xv) network balancing, or xvi) controlling active and reactive power at said PCC of said distributed power generation source when coupled with an energy storage device (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation/control).
Regarding Claim 43:
Modified Lee teaches the limitations of the preceding claim 40. Modified Lee, in further view of Lee, discloses wherein at least one input of said control system is derived from a characteristic of a signal passing through said power grid system (Fig.’s 1-2, and their related discussion; see, for example, paragraphs 40-46 which discuss controller functionality with respect to active power and current associated with the grid), and at least one output of said control system provides said at least one performance increase of said power grid system  (Fig.’s 1-2, and their related discussion; see, for example, paragraphs 40-51 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation, thereby increasing grid performance in a variety of ways, including a reduction in harmonics).
Regarding Claim 44:
Modified Lee teaches the limitations of the preceding claim 40. Modified Lee, in further view of Lee, discloses wherein at least one input of said control system is at least one of: - a PCC voltage, - a bus voltage, - a line current, - a line power flow, - a bus frequency, - rotor oscillations of at least one generator in said power grid, - inter area oscillations, or - power oscillations; and wherein said at least one input is at least one of: measured, computed, or (Fig.’s 1-2, said control system receiving various inputs including, but not limited to, load current based upon a supplied grid current, grid voltage, inverter current, etc.; see, for example, paragraphs 43-52).
Claims 38, and 45-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (WO 2009/145380 A1) in view of Eckroad et al. (U.S. Patent Publication Number 2005/0012395) and in further view of Fornage (U.S. Patent Publication Number 2009/0200994).
Regarding Claim 38:
Modified Lee teaches the limitations of the preceding claim 35. While Modified Lee discloses a distributed power generation source, Modified Lee fails to teach said distributed power generation source is a wind farm.
However, Fornage discloses wherein said distributed power generation source is a wind farm (Fig. 1, renewable energy sources RES 102, and their related discussion; see, for example, paragraphs 0024 which discloses it is known in the art for a distributed power generation source to be a renewable form of energy such as wind, solar, hydro, etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Modified Lee to incorporate a wind farm as a distributed power generation source, as taught within Fornage, so as to provide the capability to utilize said control system within a wide variety of renewable energy source farms such as wind, solar, hydro, etc.
Regarding Claim 45:
Modified Lee teaches the limitations of the preceding claim 40. Modified Lee, in further view of Lee, discloses said distributed power generation source for performing at least one of said STATCOM functions when said distributed power generation source is doing at least one of : i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation). However, Modified Lee fails to teach financial compensation to owners of said distributed power generation source.
However, Fornage discloses including financial compensation to owners of said distributed power generation source (see, for example, Fig. 7, step 714, paragraphs 0009, 0058-0059, etc. which disclose providing credit for/ selling power to/ billing a commercial power company/ utility company for power generated by the inverters)
Regarding Claim 46:
Modified Lee teaches the limitations of the preceding claim 40. Modified Lee, in further view of Lee, discloses said distributed power generation source for performing at least one of said STATCOM functions to provide at least one performance increase of said power grid system corresponding to: i) reactive power control, ii) power factor control iii) voltage control, iv) enabling connection of additional distributed power generation sources in said power grid, v) increasing power transmission capacity, vi) increasing system stability, vii) mitigation of sub-synchronous resonance, viii) alleviation of voltage instability, ix) limiting short circuit currents, x) improving High Voltage Direct Current (HVDC) converter terminal performance, xi) enhancing grid integration of wind power generation systems, xii) controlling voltage flicker, xiii) load reactive power compensation, xiv) load balancing, xv) network balancing, or xvi) controlling active and reactive power at said PCC of said distributed power generation source when coupled with energy storage device, when said distributed power generation source is doing at least one of ; i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation/control)
However, Fornage discloses including financial compensation to owners of said distributed power generation source (see, for example, Fig. 7, step 714, paragraphs 0009, 0058-0059, etc. which disclose providing credit for/ selling power to/ billing a commercial power company/ utility company for power generated by the inverters). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Modified Lee to provide financial compensation to owners of said distributed power generation sources, as taught within Fornage since the provision of renewable energy credits/ credits in general for power provided is known in the art as a way to encourage and compensate a user for providing and generating usable power commensurate with power/energy needs and requests.
Claims 49, and 57-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (WO 2009/145380 A1) in view of Fornage (U.S. Patent Publication Number 2009/0200994).
Regarding Claim 49:
Lee teaches the limitations of the preceding claim 47. While Lee discloses a distributed power generation source, Lee fails to teach said distributed power generation source is a wind farm.
However, Fornage discloses wherein said distributed power generation source is a wind farm (Fig. 1, renewable energy sources RES 102, and their related discussion; see, for example, paragraphs 0024 which discloses it is known in the art for a distributed power generation source to be a renewable form of energy such as wind, solar, hydro, etc.). It would 
Regarding Claim 57:
Lee teaches the limitations of the preceding claim 52. Lee further discloses said distributed power generation source for performing at least one of said STATCOM functions when said distributed power generation source is doing at least one of : i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation). However, Lee fails to teach financial compensation to owners of said distributed power generation source.
However, Fornage discloses including financial compensation to owners of said distributed power generation source (see, for example, Fig. 7, step 714, paragraphs 0009, 0058-0059, etc. which disclose providing credit for/ selling power to/ billing a commercial power company/ utility company for power generated by the inverters). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of 
Regarding Claim 58:
Lee teaches the limitations of the preceding claim 52. Lee further discloses said distributed power generation source for performing at least one of said STATCOM functions to provide at least one performance increase of said power grid system corresponding to: i) reactive power control, ii) power factor control iii) voltage control, iv) enabling connection of additional distributed power generation sources in said power grid, v) increasing power transmission capacity, vi) increasing system stability, vii) mitigation of sub-synchronous resonance, viii) alleviation of voltage instability, ix) limiting short circuit currents, x) improving High Voltage Direct Current (HVDC) converter terminal performance, xi) enhancing grid integration of wind power generation systems, xii) controlling voltage flicker, xiii) load reactive power compensation, xiv) load balancing, xv) network balancing, or xvi) controlling active and reactive power at said PCC of said distributed power generation source when coupled with energy storage device, when said distributed power generation source is doing at least one of ; i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system (Fig.’s 1-2, and their related discussion; see, for example, paragraph 45 which discloses the grid-interactive photovoltaic generation system may be operated in a nighttime mode, i.e. no active power output from the solar cell array 110, and during said nighttime mode, inverter 120 of the distributed power generation source will be controlled in such a manner so as to provide reactive power, i.e. reactive power compensation/control). Lee fails to teach financial compensation to owners of said distributed power generation source.
However, Fornage discloses including financial compensation to owners of said distributed power generation source (see, for example, Fig. 7, step 714, paragraphs 0009, 0058-0059, etc. which disclose providing credit for/ selling power to/ billing a commercial power company/ utility company for power generated by the inverters). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lee to provide financial compensation to owners of said distributed power generation sources, as taught within Fornage since the provision of renewable energy credits/ credits in general for power provided is known in the art as a way to encourage and compensate a user for providing and generating usable power commensurate with power/energy needs and requests.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836